Order of the County Court of Nassau County denying appellant’s motion to set aside a sentence for a term of twenty-five years in State prison, imposed in the year 1929 upon a conviction of burglary in the first degree, and to impose a new sentence providing for an indeterminate term of imprisonment, affirmed. Notwithstanding the provisions "of section 2189 of the Penal Law (as amd. by L. 1919, ch. 411), the flat sentence was authorized by section 2191 of the Penal Law (L. 1909, eh. 88; L. 1892, eh. 662, § 25) and section 407 of the Penal Law (as amd. by L. 1926, ch. 436). Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.